Memorandum
Defendant was found to be a habitual motor vehicle offender following a hearing before the Hillsborough County Superior Court. The trial court ordered defendant not to operate a motor vehicle for six months from the date of its order. This order was later amended to provide for a twelve-month revocation. The State seasonably excepted to the court’s order and the matter was transferred here by Loughlin, C.J.
RSA 262-B:5 IV provides that following a finding that a person is a habitual offender the court shall direct the person not to operate a motor vehicle. The period of revocation is governed by RSA 262-B:6 which requires a mandatory lapse of at least four years from the effective date of the order before a person may petition for restoration of his privilege to operate. RSA 262-B:8. Restoration of this privilege is an administrative function required by statute and not one involving judicial discretion, such as suspension of a fine or other sentence. See State v. Greenwood, 115 N.H. 117, 119, 335 A.2d 644, 646 (1975).

Exception sustained; order vacated, remanded.